                IN THE UNITED STATES DISTRICT COURT FOR THE
                        WESTERN DISTRICT OF MISSOURI
                             WESTERN DIVISION

UNITED STATES OF AMERICA,                   )
                                            )
                      Plaintiff,            )
                                            )
vs.                                         )      Case No. 18-00188-01-CR-W-DGK
                                            )
DONZELL A. JONES,                           )
                                            )
                      Defendant.            )

                                           ORDER

       Pending is Defendant Donzell Jones’s Motion Requesting Transcripts.           Doc. 308.

Defendant, who is proceeding pro se in this matter, requests a copy of the transcript for the

pretrial conference held on November 12, 2020. Id. at 1. The Government did not respond to

Defendant’s motion, and the time for doing so has passed. L.R. 7.0(c)(2).

       The Court GRANTS Defendant’s motion. A copy of the transcript for the pretrial

conference held on November 12, 2020, will be mailed to Defendant as soon as it is available.

       IT IS SO ORDERED.

DATE: March 10, 2021                          /s/ W. Brian Gaddy
                                            W. BRIAN GADDY
                                            UNITED STATES MAGISTRATE JUDGE




        Case 4:18-cr-00188-DGK Document 310 Filed 03/10/21 Page 1 of 1
